On Rehearing.
[Decided February 25, 1910.]
Per Curiam.
The appellant asks for a rehearing in the-above cause for the reason, as he asserts, that the court made-an error in assuming that more than a year had elapsed between the entry of the decree of divorce and the filing of the-motion, whereas the motion was filed three days before the-year expired, the decree of divorce having been in fact rendered on November 5, 1907, instead of October 24, 1907, as stated in the opinion filed. A re-examination of the record' convinces us that a mistake on our part may have been made-in this regard, but we think nevertheless that the orders appealed from should stand affirmed.
It appears from the record that the appellant had knowledge of the contents of the judgment as early as January 16,. 1908, having made an affidavit on that date apparently as the basis upon which to ask some form of relief therefrom, yet he did not actually move in that behalf until more than ten months later; nor is there any excuse offered to explain the delay. The statute (Bal. Code, § 5154) requires that an¡. *574applicant seeking relief from what he deems an oppressive judgment shall proceed with diligence, and such has been the uniform holdings of this court. The rule was announced as early as the case of Bozzio v. Vaglio, 10 Wash. 270, 38 Pac. 1042, and reaffirmed in the cases of Kuhn v. Mason, 24 Wash. 94, 64 Pac. 182; Fisher v. Puget Sound Brick etc. Co., 34 Wash. 578, 76 Pac. 107; Warren v. Hershberg, 52 Wash. 38, 100 Pac. 149, and Kline v. Galland, 53 Wash. 504, 102 Pac. 440. The case of Kuhn v. Mason was somewhat similar in its facts to the one at bar. There the applicant had delayed making his application to vacate the judgment until within three days of the time the year expired, and no excuse was shown for the delay. After referring to the case of Bozzio v. Vaglio, this language was used:
“And certainly, under the doctrine announced there [Bozzio v. Vaglio], we are not able to find that the court abused its discretion in this case in not granting the petition to vacate when the year of limitation was within three days of expiration, without any showing of diligence whatever, or any reason why the petition had not been made before. It is not the policy of the law to disturb judgments, after a long time had elapsed, without good reason being shown for such delay. In addition to this, it is not the intention of the law that the motion to vacate shall take the place of an appeal, and, under the provisions of this petition, if the court did not act in accordance with the law, its failure was purely error, which ought to have been appealed from.”
On any view of the case, therefore, the orders appealed from must be sustained. The petition for rehearing is denied.